DETAILED ACTION
This communication is in response to the claims filed on 06/17/2019. 
Application No: 16/443,430.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claim 1 (and similarly other claims) objected to because of the following informalities:  Claim 1 comprises some reference numbers in parenthesis (e.g. 13a, 24a, 6), please remove these numbers in parenthesis.  Appropriate correction is required.
Claim  11 objected to because of the following informalities:  claim 11 is independent claim and it references  a dependent claim 5. Please remove reference of claim 5 and include actual wording of claim 5  limitation.  For examination purpose “according to claim 5” wording is ignored from the independent claim 11. Appropriate correction is required.


  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over ELOMAA et al. (US 20160016756 A1) in view of Scoville et al. (US 20170291795 A1). 

Regarding claim 1, ELOMAA teaches method of controlling movement of at least one elevator car in an elevator system ([0033], e.g. In the estimation it is possible to use the known locations, earlier known locations, known direction of movement, such as destination floor in elevator, known speed of movement, such as speed of an escalator, and similar. When all information received from devices is combined, passenger flows can be determined (i.e.   based on   passenger flows, controlling movement of at least one elevator car). [0028] For example, in case of elevator the destination floor is known (i.e. movement of at least one elevator in a building with many floors ) or the gate may be one-way gate. When the initial location has been determined, it may be updated by estimating the speed and direction of the movement. The accuracy of the estimate then reduces as a function of time. The accuracy information may be maintained together with the estimate), the elevator system comprising:
at least one elevator car configured for traveling along a hoistway between a plurality of landing areas located at different floors ([0014], e.g. The changes of directions and schedules may be optimized based on actual passenger flows instead of forecasted flows. This will provide shorter travel time  (i.e. elevator car configured for traveling along a hoistway at different floors ) and reduce inconveniences caused by traffic).

ELOMAA teaches a mechanism for generating information about passenger flows and Mobile devices of passengers for providing information about other devices in the vicinity. However, ELOMAA differs from the claimed invention in not specifically and clearly describing wherein    the method includes: on at least a subset of the floors, receiving from at least one mobile device a radio signal representative of the number of potential passengers on the respective floor; and  controlling movement of the elevator car based on the received radio signal.

However, in the analogous field of endeavor, Scoville teaches  wherein the method includes: on at least a subset of the floors ([0034], e.g. Persons entering the building 102 may enter at a lobby floor, or any other floor, and may go to a destination floor via one or more conveyance devices, such as an elevator 104 (i.e.  a subset of the floors)), 
receiving from at least one mobile device a radio signal representative of the number of potential passengers on the respective floor ([0005], e.g. a method of modifying an elevator call with a mobile device is provided. The method includes sending, to an elevator controller, a first input wherein the first input is a first elevator call, calling, using the elevator controller (i.e. receiving from at least one mobile device a radio signal). [0006] further embodiments may include wherein the first input from a user is received using at least one from a group consisting of the mobile device (I.e. representative of the number of potential passengers). [0033] These modification options would be available on the person's mobile graphical interface until the elevator arrives at the person's  floor in response to the initial call (i.e. representative of the  number of potential passengers on the respective floor));
controlling movement of the elevator car based on the received radio signal ([0016], e.g. The system includes an elevator controller configured to receive a first input, wherein the first input is a first elevator call, and a second input, wherein the second input is a modify command, process the first input and second input, and transmit commands to an elevator based on the first input and the second input, and a mobile device including an input device configured to receive the second input, and a transmitter configured to transmit the second input, and the elevator configured to receive the commands from the elevator controller and  move  in accordance with the received commands (i.e. controlling movement of the elevator car based on the received radio signa)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Scoville within the method of ELOMAA. The motivation to combine references is that the combined method provides    modifying an elevator call with a mobile device, in modifying the call to be correct for the person's desired use, including   to cancelling the elevator call, delaying the elevator call, changing the direction desired, or changing the arrival floor desired, dispatching benefits will be realized because the system will not allocate space for a person who does not intend to use the elevator or waste time travelling to the floor originally indicated  (See Scoville [0005, 0033]). 
 
Regarding claim 2, ELOMAA in view of Scoville teaches all the limitations of claim 1. ELOMAA further teaches    wherein the radio signal is a radio signal which does not require performing a handshake mechanism for establishing a data connection, in particular a Bluetooth-low-energy® radio signal or a Wi-Fi beacon frame ([0021], e.g. Typical example of such a short distance communication is a Bluetooth connection between devices (i.e. Bluetooth-low-energy® radio signal), however, any other suitable communication method may be used. The elevator is controlled by a person 10 using an electronic key that allows the holder of the key to choose a destination floor according to the access rights. The key used may be a separate conventional electronic key or, for example a near field communication (NFC) functionality in a mobile device).

Regarding claim 3, ELOMAA in view of Scoville teaches all the limitations of claim 1. ELOMAA further teaches wherein the received radio signal comprises information representing a spatial distribution of mobile devices on the respective floor, and/or wherein the received radio signal comprises information representing a change of the spatial distribution of mobile devices on the respective floor over time ([0014], e.g. The changes of directions and schedules may be optimized based on actual passenger flows  (i.e. a change of the spatial distribution of mobile devices ) instead of forecasted flows. This will provide shorter travel time and reduce inconveniences caused by traffic (i.e. received radio signal comprises information representing a change of the spatial distribution of mobile devices). [0023] Thus, the central system is able to determine the number of people in the elevator car. As the mobile device and access control system are fully independent sending of information must be triggered. For example, it is possible to use a timer or send information when there is detected a change in the number of devices in the vicinity (i.e. a spatial distribution of mobile devices)).

Regarding claim 4, ELOMAA in view of Scoville teaches all the limitations of claim 1. ELOMAA further teaches wherein  the method includes at least one mobile device receiving radio signals from at least one other mobile device ([0009], e.g. the invention discloses a mechanism for generating information about passenger flows. Mobile devices of passengers are used for providing information about other devices in the vicinity. The location of the device providing information  (i.e. at least one mobile device  ) detects other devices in the vicinity  (i.e. receiving radio signals from at least one other mobile device ) and transmits the information to a central system. Then, the central system associates this information with a location of a person when this person is identified by using an identification device attached to a gate, elevator or other transportation device. [0009]   When the location of the person identified is known, the location persons having mobile devices in the vicinity can be estimated (i.e. number of persons at a location is identified). Based on this continuously collected information passenger flows can be estimated and based on passenger flows control information for controlling transportation devices can be formed (i.e.  the method includes at least one mobile device receiving radio signals from at least one other mobile device)); and 
wherein the radio signals received from the at least one other mobile device comprise information about the number of further mobile devices from which radio signals have been received by the other mobile device emitting the radio ([0009], e.g.  When the location of the person identified is known, the location persons having mobile devices in the vicinity can be estimated (i.e. number of persons at a location is identified). Based on this continuously collected information passenger flows can be estimated  (i.e. number of passengers is estimated) and based on passenger flows control information for controlling transportation devices can be formed (i.e.  radio signals have been received by the other mobile device emitting the radio to establish passenger flows). [0023] The mobile device is configured to send information about other devices in the vicinity to the central system 18. This information is collected by using short distance communication network, such as Bluetooth, Wifi, or any other mechanism for detecting other mobile devices in the vicinity of the device).

Regarding claim 6, ELOMAA  teaches that mobile device configured for communicating with an elevator control system   ([0033], e.g. In the estimation it is possible to use the known locations, earlier known locations, known direction of movement, such as destination floor in elevator, known speed of movement, such as speed of an escalator, and similar. When all information received from devices is combined, passenger flows can be determined (i.e.   based on   passenger flows, controlling movement of at least one elevator car). [0028] For example, in case of elevator the destination floor is known (i.e. movement of at least one elevator in a building with many floors ) or the gate may be one-way gate. When the initial location has been determined, it may be updated by estimating the speed and direction of the movement. The accuracy of the estimate then reduces as a function of time. The accuracy information may be maintained together with the estimate),
the mobile device being configured for receiving radio signals from other mobile devices ([0009], e.g. the invention discloses a mechanism for generating information about passenger flows. Mobile devices of passengers are used for providing information about other devices in the vicinity. The location of the device providing information  (i.e. at least one mobile device  ) detects other devices in the vicinity  (i.e. receiving radio signals from at least one other mobile device ) and transmits the information to a central system. Then, the central system associates this information with a location of a person when this person is identified by using an identification device attached to a gate, elevator or other transportation device. [0009]   When the location of the person identified is known, the location persons having mobile devices in the vicinity can be estimated (i.e. number of persons at a location is identified). Based on this continuously collected information passenger flows can be estimated and based on passenger flows control information for controlling transportation devices can be formed (i.e.  the method includes at least one mobile device receiving radio signals from at least one other mobile device)),
for emitting a radio signal comprising information related to the number of other mobile devices from which radio signals have been received  ([0009], e.g.  When the location of the person identified is known, the location persons having mobile devices in the vicinity can be estimated (i.e. number of persons at a location is identified). Based on this continuously collected information passenger flows can be estimated  (i.e. number of passengers is estimated) and based on passenger flows control information for controlling transportation devices can be formed (i.e.  radio signals have been received by the other mobile device emitting the radio to establish passenger flows). [0023] The mobile device is configured to send information about other devices in the vicinity to the central system 18. This information is collected by using short distance communication network, such as Bluetooth, Wifi, or any other mechanism for detecting other mobile devices in the vicinity of the device).

ELOMAA teaches a mechanism for generating information about passenger flows and Mobile devices of passengers for providing information about other devices in the vicinity. However, ELOMAA differs from the claimed invention in not specifically and clearly describing wherein     receiving radio signals from other mobile devices being present within a certain distance (d) from the mobile device.

However, in the analogous field of endeavor, Scoville teaches  wherein  receiving radio signals from other mobile devices ([0038], e.g.  The networked element may communicate with the mobile device 108  (i.e. receiving signals from network elements) using one or more communication protocols or standards),
 being present within a certain distance (d) from the mobile device  ([0038], e.g.  For example, the networked element may communicate with the mobile device 108 using near field communications (NFC i.e. short distance), or any type of known wired or wireless communication means. According to one or more other embodiments, the networked element may communicate with the mobile device 108 through a cellular network  (relatively long distance) or over the internet through a number of other devices  (i.e. other mobile devices) outside the building (i.e. build threshold  distance)).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Scoville within the method of ELOMAA. The motivation to combine references is that the combined method provides    modifying an elevator call with a mobile device, in modifying the call to be correct for the person's desired use, including   to cancelling the elevator call, delaying the elevator call, changing the direction desired, or changing the arrival floor desired, dispatching benefits will be realized because the system will not allocate space for a person who does not intend to use the elevator or waste time travelling to the floor originally indicated  (See Scoville [0005, 0033]). 
 
Regarding claim 7, ELOMAA in view of Scoville teaches all the limitations of claim 6. ELOMAA further teaches  wherein the radio signals are Bluetooth radio signals, in particular a Bluetooth-low-energy radio signals, and/or Wi-Fi beacon frame  ([0021], e.g. Typical example of such a short distance communication is a Bluetooth connection between devices (i.e. Bluetooth-low-energy® radio signal), however, any other suitable communication method may be used. The elevator is controlled by a person 10 using an electronic key that allows the holder of the key to choose a destination floor according to the access rights. The key used may be a separate conventional electronic key or, for example a near field communication (NFC) functionality in a mobile device).

Regarding claim 8, ELOMAA in view of Scoville teaches all the limitations of claim 6. ELOMAA further teaches wherein  the mobile device is a smartphone ([0021], e.g. The mobile device may be, for example, mobile phone (i.e. smartphone), laptop computer or touch screen computer, such as Apple Ipad).

Regarding claim 9, ELOMAA in view of Scoville teaches all the limitations of claim 6. ELOMAA further teaches wherein     the radio signals comprise information about the number of other mobile devices from which radio signal have been received by the respective mobile device ([0009], e.g.  When the location of the person identified is known, the location persons having mobile devices in the vicinity can be estimated (i.e. number of persons at a location is identified). Based on this continuously collected information passenger flows can be estimated  (i.e. number of passengers is estimated) and based on passenger flows control information for controlling transportation devices can be formed (i.e.  radio signals have been received by the other mobile device emitting the radio to establish passenger flows). [0023] The mobile device is configured to send information about other devices in the vicinity to the central system 18. This information is collected by using short distance communication network, such as Bluetooth, Wifi, or any other mechanism for detecting other mobile devices in the vicinity of the device).

Regarding claim 11, ELOMAA teaches elevator control system configured for controlling an elevator system ([0033], e.g. In the estimation it is possible to use the known locations, earlier known locations, known direction of movement, such as destination floor in elevator, known speed of movement, such as speed of an escalator, and similar. When all information received from devices is combined, passenger flows can be determined (i.e.   based on   passenger flows, controlling movement of at least one elevator car). [0028] For example, in case of elevator the destination floor is known (i.e. movement of at least one elevator in a building with many floors ) or the gate may be one-way gate. When the initial location has been determined, it may be updated by estimating the speed and direction of the movement. The accuracy of the estimate then reduces as a function of time. The accuracy information may be maintained together with the estimate), 
the elevator system comprising at least one elevator car configured for traveling along a hoistway between a plurality of floors ([0014], e.g. The changes of directions and schedules may be optimized based on actual passenger flows instead of forecasted flows. This will provide shorter travel time  (i.e. elevator car configured for traveling along a hoistway at different floors ) and reduce inconveniences caused by traffic),
 wherein every radio receiver  is configured for receiving radio signals emitted from a mobile device ([0009], e.g.  When the location of the person identified is known, the location persons having mobile devices in the vicinity can be estimated (i.e. number of persons at a location is identified). Based on this continuously collected information passenger flows can be estimated  (i.e. number of passengers is estimated) and based on passenger flows control information for controlling transportation devices can be formed (i.e.  radio signals have been received by the other mobile device emitting the radio to establish passenger flows). [0023] The mobile device is configured to send information about other devices in the vicinity to the central system 18. This information is collected by using short distance communication network, such as Bluetooth, Wifi, or any other mechanism for detecting other mobile devices in the vicinity of the device).

ELOMAA teaches a mechanism for generating information about passenger flows and Mobile devices of passengers for providing information about other devices in the vicinity. However, ELOMAA differs from the claimed invention in not specifically and clearly describing wherein      the elevator control system comprises: 
a plurality of radio receivers , at least one radio receiver  arranged on  at least a subset of the floors, and a dispatcher configured for generating control signals for controlling the movement of the elevator car based on the received radio signals.

However, in the analogous field of endeavor, Scoville teaches  wherein   the elevator control system comprises: 
a plurality of radio receivers ([0005], e.g. a method of modifying an elevator call with a mobile device is provided. The method includes sending, to an elevator controller, a first input wherein the first input is a first elevator call, calling, using the elevator controller (i.e. receiving from at least one mobile device a radio signal). [0006] further embodiments may include wherein the first input from a user is received using at least one from a group consisting of the mobile device (I.e. representative of the number of potential passengers),
 at least one radio receiver  arranged on  at least a subset of the floors ([0034], e.g. Persons entering the building 102 may enter at a lobby floor, or any other floor, and may go to a destination floor via one or more conveyance devices, such as an elevator 104 (i.e.  a subset of the floors). [0033] These modification options would be available on the person's mobile graphical interface until the elevator arrives at the person's  floor in response to the initial call (i.e. representative of the  number of potential passengers on the respective floor)),  and 
a dispatcher configured for generating control signals for controlling the movement of the elevator car based on the received radio signals ([0016], e.g. The system includes an elevator controller configured to receive a first input, wherein the first input is a first elevator call, and a second input, wherein the second input is a modify command, process the first input and second input, and transmit commands to an elevator based on the first input and the second input, and a mobile device including an input device configured to receive the second input, and a transmitter configured to transmit the second input, and the elevator configured to receive the commands from the elevator controller and  move  in accordance with the received commands (i.e. controlling movement of the elevator car based on the received radio signa)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Scoville within the method of ELOMAA. The motivation to combine references is that the combined method provides    modifying an elevator call with a mobile device, in modifying the call to be correct for the person's desired use, including   to cancelling the elevator call, delaying the elevator call, changing the direction desired, or changing the arrival floor desired, dispatching benefits will be realized because the system will not allocate space for a person who does not intend to use the elevator or waste time travelling to the floor originally indicated  (See Scoville [0005, 0033]). 
 

Regarding claim 12, ELOMAA in view of Scoville teaches all the limitations of claim 11. ELOMAA further teaches wherein  the dispatcher is configured for controlling the elevator system so that at least one elevator car is moved to a landing area for which the largest number of passengers has been detected as being present in the vicinity of the landing area ([0009], e.g. The invention discloses a mechanism for generating information about passenger flows. Mobile devices of passengers are used for providing information about other devices in the vicinity. The location of the device providing information detects other devices in the vicinity and transmits the information to a central system. Then, the central system associates this information with a location of a person when this person is identified by using an identification device attached to a gate, elevator or other transportation device. When the location of the person identified is known, the location persons having mobile devices in the vicinity can be estimated. Based on this continuously collected information passenger flows can be estimated and based on passenger flows control information for controlling transportation devices  (i.e. elevators) can be formed (i.e. elevator car is moved to a landing area for which the largest number of passengers has been detected). [0030]  When they start to move together an elevator may be brought to them before they reach elevator lobby(i.e. as approaching the landing area). A further example includes a large office building or shopping center having escalators, wherein the direction of the escalators can be changed based on the traffic information (i.e. elevator car is moved to a landing area for which the largest number of passengers has been detected)).

Regarding claim 13, ELOMAA in view of Scoville teaches all the limitations of claim 11. ELOMAA further teaches wherein  the dispatcher is configured for controlling the elevator system so that at least one elevator car is moved to a landing area for which the largest number of passengers has been detected as approaching the landing area ([0009], e.g. Based on this continuously collected information passenger flows can be estimated and based on passenger flows control information for controlling transportation devices  (i.e. elevators) can be formed (i.e. elevator car is moved to a landing area for which the largest number of passengers has been detected). [0030]  When they start to move together an elevator may be brought to them before they reach elevator lobby (i.e. as approaching the landing area). A further example includes a large office building or shopping center having escalators, wherein the direction of the escalators can be changed based on the traffic information (i.e. elevator car is moved to a landing area for which the largest number of passengers has been detected)).

Regarding claim 14,  ELOMAA in view of Scoville teaches all the limitations of claim 11. ELOMAA further teaches wherein  elevator system comprising at least one elevator car configured of traveling along a hoistway between a plurality of floors, and an elevator control system  ([0014], e.g. The changes of directions and schedules may be optimized based on actual passenger flows instead of forecasted flows. This will provide shorter travel time  (i.e. elevator car configured for traveling along a hoistway at different floors ) and reduce inconveniences caused by traffic).

Regarding claim 15, ELOMAA in view of Scoville teaches all the limitations of claim 6. ELOMAA further teaches wherein  computer program configured for being executed on a mobile device, the computer program, when executed, causing the mobile device to act as a mobile device ([0011], e.g.  In an embodiment of the invention the above described method is implemented as a computer program, which when executed a computing device, is configured to cause the steps of the method).
.

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Bunter; Adrian (US-20120051449-A1) -  COMMUNICATION WITH AN ELEVATOR SYSTEM.
Simcik; Paul A. (US-20170010099-A1) -  PASSENGER CONVEYANCE WAY FINDING BEACON SYSTEM.
Witczak; Tadeusz Pawel (US-20170190544-A1) – LOBBY CROWD CONTROL DISPATCHING IN MCRL SYSTEM.
Baldi; Emily (US-20180121072-A1) –  ELEVATOR SERVICE REQUEST USING USER DEVICE.
Huang; Wenbo (US-20180370761-A1) – COMMUNICATION SYSTEM AND METHOD FOR ELEVATOR SYSTEM.
Yamada; Takahiro (US-10259683-B2) – Method for controlling an elevator system.
Li; Kai (US-20190168994-A1) – Communications system for use in lift system for automatic acquisition of floor information, has communications system for recognizing identity broadcasted by radio signal apparatus without establishing connection to apparatus.
GINSBERG D (WO-2016126688-A1) – OPERATIONAL MODES FOR MULTICAR HOISTWAY SYSTEMS.
HUOTARI T (WO-2017216413-A1) – ENHANCED ELEVATOR RADIO SIGNAL COVERAGE.
PISARSKY G (CN-108473281-A) – using the user device for elevator service request.
GUO X (EP-3418235-A1) – DETERMINATION FOR MOTION OF PASSENGER OVER ELEVATOR LANDING AREA.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645